Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Final Rejection 
 The Status of Claims:
Claims 1-19 are pending. 
Claims 1-19 are rejected. 
Claims 1-19 are objected.


DETAILED ACTION
1. 	Claims 1-19 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a 371 of PCT/KR2018/002477 02/28/2018, which has a foreign priority documents, REPUBLIC OF KOREA 10-2017-0046102 04/10/2017.
    Drawings
3.         The drawings filed on 10/09/2019 are accepted by the examiner.  
        IDS
4.          The IDS filed on 10/09/2019 is reviewed by the examiner.




Claim Objections
5.	Claims 1-19 are objected to because of the following informalities:  

In claims 1-19, the expressions, “ [Claim 1]”, “ [Claim 2]”, “ [Claim  3]”, “ [Claim 4]”, “ [Claim 5]”, “ [Claim 6]”, “ [Claim 7]”, “ [Claim 8]”, “ [Claim 9]”, “ [Claim 10]”, “ [Claim 11]”, “ [Claim 12]”, “ [Claim 13]”, “ [Claim 14]”, “ [Claim 15]”, “ [Claim 16]”, “ [Claim 17]”, “ [Claim 18]”, and “ [Claim 19]”, are recited. The examiner recommends to remove them; in their places , the examiner recommends to put the claim numbers for each of the corresponding claims.  Appropriate correction is required.

In claims 6-19, the phrases” The pharmaceutical composition for preventing or treating a depression”,” A pharmaceutical composition for preventing or treating a hepatitis C” , and “A pharmaceutical composition for preventing or treating a cancer” are recited. These are composed of a composition claim and a method claim; they are  hybrid claims. The examiner recommends to separate them into two different claims. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating specific diseases, does not reasonably provide enablement for preventing diseases such as depression , a hepatitis C and a cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Applicants are not enabled for preventing any of these diseases.  The only established prophylactics are vaccines not the compounds of Formula I such as present here.  In addition, it is presumed that “prevention” of the claimed diseases would require a method of identifying those individuals who will develop the claimed diseases before they exhibit symptoms.  There is no evidence of record that would guide the skilled clinician to identify those who have the potential of becoming afflicted.
“The factors to be considered [in making an enablement rejection] have been In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  1) As discussed above, preventing diseases requires identifying those patients who will acquire the disease before a depression occurs.  This would require extensive and potentially opened ended clinical research on healthy subjects.  2) The passages spanning pages 4 -5 and pages 11-12   list the diseases Applicant intend to treat.  3) There is no working example of such a preventive procedure in man or animal in the specification.  4) The claims rejected are drawn to clinical preventative medicine and are therefore physiological in nature.  5) The state of the art is that no general procedure is art-recognized for determining which patients generally will become depressive, hepatitis C or cancer patient  before the fact.  6) The artisan using Applicants invention would be a Board Certified physician in those diseases with an MD degree and several years of experience.  Despite intensive efforts, pharmaceutical science has been unable to find a way of getting a compound to be effective for the prevention of depression, hepatitis C and cancer  diseases generally.  Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609.  No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable to any agent to be able to prevent depression, In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  8) The claims broadly read on all patients, not just those undergoing therapy for the claimed diseases and on the multitude of compounds embraced by Formula 1
The Examiner suggests deletion of the word “preventing” .  An appropriate correction is  required. 


7.	Claims 13-18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without any evidence to prevent and treat any cancer, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The claims are directed to a pharmaceutical composition claim for preventing and treating a cancer.. The specification falls short because data essential for preventing and treating cancers is not described in the specification. In the absence of  specific malignant tumors or otherwise, data showing inhibition of the multiplication of cancer cells, such a  broad assertion is not believable in view of the contemporary knowledge 
Moreover, the claim sets forth the treatment of cancer generally.  However, there are more than 3000 cancers. Applicants have not identified a specific compound capable of treating “cancers” broadly. Thus, the existence of such a “silver bullet” is contrary to our present understanding in oncology.  Even the most broadly effective anti-tumor agents are only effective against a small fraction of the vast number of different cancers known. This is true in part because cancers arise from a wide variety of sources, such as viruses (e.g. EBV, HHV-8, and HTLV-1), exposure to chemicals such as tobacco tars, genetic disorders, ionizing radiation, and a wide variety of failures of the body’s cell growth regulatory mechanisms. Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities. Thus, it is beyond the skill of oncologists today to get an agent to be effective against cancers generally, evidence that the level of skill in this art is low relative to the difficulty of such a task. See also, In re Joller, 206 USPQ 885(CCPA 1980). An appropriate correction is  required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

8.	Claim(s) 6-10,12-16,18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly by Chung et al (US 2010/0120849A1).
Chung et al discloses the following compounds and their pharmaceutical compositions  for treating cancers:  

    PNG
    media_image1.png
    388
    345
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    202
    614
    media_image2.png
    Greyscale

(see page 4, a paragraphs#0067)

    PNG
    media_image3.png
    387
    436
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    492
    611
    media_image4.png
    Greyscale

(see page 4, a paragraphs#0067)


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(see page 2, a paragraph#0043). These are identical with the claims regardless the intended uses and the compounds inherently possessed the role of DUSP1 inhibitor  .

9.	Claim(s) 6-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly by Jeong et al (WO 2012/093741 A1)
Jeong et al discloses a leukaemia-treatment pharmaceutical composition, which contains the 4-quinolinone derivatives as active ingredients in the followings:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(see page 14, paragraphs#0074-0075)

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(see page 15, a paragraph#0075)

  .

10.	Claim(s) 6-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly by Jung et al (KR2015083353 A)

Jung et al discloses a pharmaceutical composition for the prevention of bladder cancer containing the following compounds:

    PNG
    media_image9.png
    248
    255
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    261
    244
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    257
    250
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    285
    289
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    258
    230
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    258
    217
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    261
    203
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    251
    283
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    230
    244
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    231
    251
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    249
    209
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    264
    229
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    266
    238
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    247
    259
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    259
    210
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    233
    227
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    254
    209
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    253
    221
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    248
    225
    media_image27.png
    Greyscale

    PNG
    media_image28.png
    230
    263
    media_image28.png
    Greyscale

    PNG
    media_image29.png
    262
    237
    media_image29.png
    Greyscale



    PNG
    media_image30.png
    254
    242
    media_image30.png
    Greyscale
  (see page 4, the list of compounds)

These are identical with the claims regardless the intended uses and the compounds inherently possessed the role of DUSP1 inhibitor  .

Conclusion
Claims 1-19 are rejected. 
Claims 1-19 are objected.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        3/11/2021